UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4598



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARLOS GARCIA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-02-1109)


Submitted:   February 19, 2004             Decided:   March 5, 2004


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Maxwell Barnes Cauthen, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Carlos Garcia appeals his conviction for illegal reentry

into the United States without permission of the United States

Attorney General, after having previously been deported subsequent

to a conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a), (b)(2) (2000).      Garcia’s attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), raising

one issue but stating that he finds no meritorious grounds for

appeal.   Although notified of his right to do so, Garcia has not

filed a pro se supplemental brief. Finding no reversible error, we

affirm.

          In    the   Anders   brief,   counsel   questions    whether   the

district court erred in denying Garcia’s request for a downward

departure.     A defendant may obtain review of a district court’s

decision not to depart downward only when the district court

mistakenly believed it lacked authority to depart.            United States

v. Edwards, 188 F.3d 230, 238-39 (4th Cir. 1999).        Garcia does not

argue that the court failed to understand its authority to depart,

nor does the record disclose any uncertainty on the court’s part.

Accordingly, Garcia’s claim is not reviewable on appeal.           Edwards,

188 F.3d at 238-39.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Garcia’s conviction and sentence.


                                  - 2 -
This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.




                                                                        AFFIRMED




                                      - 3 -